Johanson, A.C.J.
¶25 (concurring) — I concur with the majority opinion but write separately regarding Guy Jay Ralph Jr.’s legal financial obligation (LFO) challenge because I would follow our analysis in State v. Blazina, 174 Wn. App. 906, 301 P.3d 492 (2013). I would decline to reach the merits of the LFO issue because Ralph did not object when the trial court failed to find that Ralph had a present or future ability to pay LFOs and when the trial court imposed the LFOs. Accordingly, I would hold that Ralph did not properly preserve the issue for appellate review. RAP 2.5(a).
Reconsideration denied September 30, 2013.
Review denied 179 Wn.2d 1017 (2014).